—In an action, inter alia, for specific performance of a contract to sell real property, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Barasch, J.), dated April 23, 1999, which, upon an order of the same court dated March 25, 1999, granting the defendant’s motion pursuant to CPLR 3211 to dismiss the action, is in favor of the defendant and against it, dismissing the complaint and cancelling the notice of pendency.
Ordered that the judgment is affirmed, with costs.
The record supports the determination of the Supreme Court *762that the defendant properly exercised his right to terminate the contract of sale, as the plaintiff failed to obtain a mortgage commitment within the time period provided by the contract (see, Finkelman v Wood, 203 AD2d 236). The loan approval letter of June 18, 1998, was not a mortgage commitment within the meaning of the mortgage contingency clause, and was therefore insufficient to satisfy that condition (see, Grossman v Perlman, 132 AD2d 522).
The plaintiff failed to demonstrate that the defendant’s purported delay in providing the lease expiration dates prevented it from obtaining a mortgage commitment within the time period allotted by the contract (see, Jones v Trice, 202 AD2d 394; cf., Spiegelman v Gordon, 212 AD2d 775). Florio, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.